DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US20150364795).
Regarding Claim 1, Stefan discloses a prelithiation solution (prelithiation solution configured to prelithiate the negative electrode, [abstract]) for a graphite or graphite composite anode (anode material can be graphite or mixtures of silicon and carbon, [0081]) comprising:
A cyclic or linear ether-based solvent (prelithiation solution includes solvent, [007], solvent can be cyclic or linear ethers, [0010]), and
An aromatic hydrocarbon-lithium complex (prelithiation solution contains Li-containing, ion conducting, electrolyte salts, [0038], aromatic derivatives can be added, [0047], lithium salt can be biphenyllithium, [0040]), 
Stefan does not directly disclose that the reduction potential is 0.25 V or lower. 
Stefan discloses that the prelithium formulation provides a range of potentials for the anode of under 0.5 V (Fig. 4B, [0022]).
Therefore it would be obvious to one of ordinary skill in the art using the disclosure of Stefan to have a prelithium formulation that provides a reduction potential of less than 0.25 V. 
Regarding Claim 2, Stefan discloses the limitations as set forth above. Stefan further discloses wherein the cyclic or linear ether-based solvent has a ratio of oxygen elements to carbon elements in the solvent of 0.25 or lower (ether-based solvents can be cyclic or ethers including dioxolanes, dioxanes, glymes, and tetrahydrofuran, [0043]).
Regarding Claim 3, Stefan discloses the limitations as set forth above. Stefan further discloses wherein the cyclic ether-based solvent is tetrahydropyran ([0043]).
Regarding Claim 4-5, Stefan discloses the limitations as set forth above. Stefan further discloses wherein the aromatic hydrocarbon is a substituted or unsubstituted polycyclic aromatic compound having 10-22 carbon atoms except the substituent, and wherein the aromatic hydrocarbon is substituted or unsubstituted biphenyl (dilithiumbiphenyl or substituted biphenyl lithium derivates such as 1,3-diphenylbiphenyl dilithium salt, [0040]). 
Regarding Claim 6, Stefan discloses the limitations as set forth above. Stefan further discloses a graphite or graphite composite anode prelithiated with prelithiation solution according to claim 1 (prelithiation solution is used to prelithiate an anode, [0032], anode is graphite anode, [0081]).
Regarding Claim 7, Stefan discloses the limitations as set forth above. 
Stefan does not directly disclose that the prelithiated graphite or graphite composite anode comprises one or more selected from a group of silicon, silicon oxide, silicon carbide, germanium, aluminum, tin, gold, silver, phosphorous, hard carbon and soft carbon.
Stefan discloses wherein the anode further can comprises graphite, natural or artificial, hard carbons, graphene, and combinations thereof ([0081]). Stefan further discloses that the anode can be made of silicon and silicon alloys, where the silicon alloys include alloys with aluminum, tin, silver, and germanium ([0081]). Stefan further discloses that the anode materials can be silicon oxides or silicon carbides ([0081]). Stefan further teaches that mixtures of silicon, silicon alloys, and carbon can be used for the anode material ([0081]). Thus, it is the examiner’s position, that because the carbon material can be graphite, the silicon alloys can include silicon with aluminum tin, silver, and germanium, and that the silicon material can be silicon, silicon oxide, or silicon carbide, Stefan teaches that the anode can be a mixture of graphite with one or more selected from a group of silicon, silicon oxide, silicon carbide, germanium, aluminum, tin, silver, and hard carbon.
Therefore it would be obvious to one of ordinary skill in the art using the disclosure of Stefan to have a graphite composite anode that further comprises one or more selected from a group consisting of silicon, silicon oxide, silicon carbide, germanium, aluminum, tin, silver, and hard carbon.
Regarding Claim 8, Stefan further discloses the limitations as set forth above. Stefan further discloses a lithium secondary battery (electrochemical cell-100, [0032], electrochemical cell is Li-ion cell, [0027]) comprising:
The prelithiated graphite composite anode according to claim 6 (contains anode, [0032], claim 6 rejection discloses the prelithiated graphite composite anode according to claim 6);
A cathode (contains cathode, [0032]); and
An electrolyte (prelithiation solution also functions as electrolyte, [0029], [0041], electrochemical cell has prelithiation solution added to separator, [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/              Examiner, Art Unit 1728          

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728